Weaver, J.
(dissenting). 1. Eleanor H. Moore conveyed to the railroad company .a right of way for its road across her land. The reversion clause in the deed gave it no other or greater effect than it would have had were that clause entirely omitted, for the conveyance was expressly made for a specific use and purpose, and an abandonment of that use and purpose by the grantee would of necessity work the extinguishipent of the right so conveyed and leave the title to the entire tract in the grantor, her heirs or assigns, unincumbered by the claims of the railway company. While this right of way was still unimpaired in the company, Mrs. Moore conveyed the entire tract to Spencer, “ excepting a strip of land heretofore deeded to the Iowa Central Railroad.” What was it she had deeded to the railroad company? Not the fee to the strip, but the right of way only, and this and nothing more is what she excepted from the second conveyance. It seems to me a palpable perversion of the clear meaning of the language of her deed to Spencer to say that she intended to or did in fact except from its tens the fee underlying the -right Of- way.- She s'ayS in £ub*135stantially so many words that she excepted from this latter deed just what she had conveyed away by .the first deed, and, as she had conveyed in the first nothing but the right of way, her second deed vested in Spencer all the right and title which then remained in her. It follows that, when the right of way was lost or removed by abandonment, it inured to the benefit of her grantor.
II. Furthermore, our statute (Code, section 2015) provides that upon abandonment for eight years of a railroad right of way the land shall revert to the owner of the tract from which it was taken. This we have expressly held must be interpreted in favor of the person who owns the tract at the time the abandonment becomes complete, and n'ot the person who may have owned such tract at the time the right of way was taken. Smith v. Hall, 103 Iowa, 95. We also said in the same case that as the right of way was taken for further use, and the fee remaining in the grantor was nominal only, it was -entirely “ competent for the Legislature to say to whom the land occupied and used by a railroad. company shall revert when abandoned.” That decision was concurred in by the entire court, including at least two of its present membership. If it was good law then, it is good now. Indeed, there is no suggestion in the opinion of any purpose to discredit or overrule that precedent. If we were correct in saying that the Legislature can control the direction in which ownership of the right of way shall pass on its abandonment, and if, as we there held, the owners of land under a deed which simply describes the granted tract as bordering on the right of way are entitled to the benefit of the reversion which takes place when that right of way is abandoned, then most certainly the holding of the district court in the present ease was erroneous and should be reversed. If Smith v. Hall, supra, and Remey v. Railroad Co., 116 Iowa, 133, and the half dozen other cases which have adhered to the rule of these cases, are to be overruled, let ns do it frankly and unequivocally. To hand down the *136majority opinion as it now stands is only to add confusion and uncertainty to the situation and breed an endless amount of litigation. Much of the discussion contained in the dissenting opinion in Walkin's case, 123 Iowa, 403, is applicable here, and I simply refer to it, without taking the time to restate the propositions there relied upon.
I think the decree appealed from should be reversed.
McClain, C. J., concurs in the dissent.